Title: To Benjamin Franklin from Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 16 March 1784
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin



ce 16 mars [1784]

Monsieur gosséc qui vous reméttra cétte léttre, mon cher papa et auqu’el je prends beaucoup d’intérest a déja eu l’honneur de vous voir, ou monsieur votre fils l’année derniére il vient de négotier des papiers que vous avés trouvés bons, et compte repasser incéssament en amérique ou il a été déja employé, il voudroit avant son départ avoir l’honneur de vous voir, de causér avec vous, et de vous demander qu’elques recomandations, je lui ai fait esperer que vous auriés la bonté de le recevoir et de faire pour lui ce qu’il seroit possible; adieu mon bon papa mon bon ami, voila le soleil et les feuilles qui viennent et moi qui vais bientost vous retrouver et vous embrasser de tout mon coeur. Mille amitiés de tous les miens.
